Citation Nr: 0316948	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  94-45 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial compensable) rating for stress 
fracture of the symphysis pubis.  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
November 1992, and served with the Texas National Guard from 
August 1993 to February 1995.  




This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The RO, in pertinent part, denied the clam of entitlement to 
service connection for a back disorder and hearing loss, and 
granted entitlement to service connection for pubis stress 
fracture with assignment of a noncompensable rating, 
effective November 8 1992.  

In June 1996, after adjudicating the issue of service 
connection for hearing loss then pending on appeal, the Board 
remanded the claims of entitlement to service connection for 
a low back disability and an increased (compensable) rating 
for pubis stress fracture to the RO for further development 
and adjudicative action.  

In May 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

It is noted that due to the veteran's change in residence, 
this case has been transferred to the RO in Oakland, 
California, which now has jurisdiction.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In March 2003, the RO issued a development letter consistent 
with the notice requirements of the VCAA.  The veteran has 
has not indicated that she has no further evidence to submit, 
nor has she waived the one year period of time in which to 
respond to the RO's correspondence.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should advise the appellant 
that she has up to one year after the 
March 2003 VCAA notice letter to submit 
additional evidence, and that, if the 
case is returned to the Board 
prematurely, the Board will not be able 
to adjudicate the claim prior to the 
expiration of the one year time period 
unless she indicates that she has no 
additional evidence to submit or waives 
the one year response period.

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

